Case 9:16-cr-00011-DWM Document 268 Filed 03/16/21 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
MISSOULA DIVISION
UNITED STATES OF AMERICA, Cause No. CR 16-11-M-DWM
Plaintiff,
Vs. ORDER

ALFREDO MARTINEZ CORTEZ,

Defendant.

 

 

Defendant Cortez moves the Court, for a second time, for compassionate
release under 18 U.S.C. § 3582(c)(1)(A) in light of the COVID-19 pandemic. He
is currently serving a 96-month sentence for a federal drug offense. See Judgment
(Doc. 185). His projected release date is January 18, 2022. See Inmate Locator,
www.bop.gov/inmateloc (accessed Mar. 16, 2021).

As of March 15, 2021, one inmate and five staff members at FCI Sheridan,
Oregon, where Cortez is incarcerated, have confirmed, open cases of COVID-19.
Fifty-eight inmates and 12 staff members have recovered. See Interactive Map,
www.bop.gov/coronavirus (accessed Mar. 16, 2021).

After considering the sentencing factors in 18 U.S.C. § 3553(a), the Court

may reduce Cortez’s sentence if “extraordinary and compelling reasons warrant
Case 9:16-cr-00011-DWM Document 268 Filed 03/16/21 Page 2 of 4

such a reduction.” 18 U.S.C. § 3582(c)(1)(A)(i).! Cortez must also show that he
“is not a danger to the safety of any other person or the community, as provided in
18 U.S.C. § 3142(g).” Section 3142(g) requires the Court to consider, among other
things, “the nature and circumstances of the offense” of conviction and “the history
and characteristics of the person, including the person’s character, physical and
mental condition, family ties, employment, financial resources, length of residence
in the community, community ties, past conduct, history relating to drug or alcohol
abuse, criminal history, and record concerning appearance at court proceedings.”
18 U.S.C. § 31242(g)(1), (3)(A).

Cortez is 59 years old. He states that he is 5'10" tall and weighs over 350
pounds, has cirrhosis and liver cancer, and has a history of hospitalization for
hypertension, a heart attack, a pancreas operation and kidney disease. See First
Mot. (Doc. 238) at 4; see also Presentence Report ff 121-126. The United States

responds that it can confirm his cirrhosis but could not confirm he has liver cancer.

 

' The statute provides that any sentence reduction must be consistent with the applicable
policy statement in the Sentencing Guidelines. See 28 U.S.C. § 994(a)(2)(C), (t); U.S.S.G. §
1B1.13(3) (Nov. 1, 2018). But the guideline has not been revised since Congress amended §
3582(c)(1) to allow defendants, not just the Director of the Bureau of Prisons, to move for
sentence reductions. To date, the Ninth Circuit has not addressed the issue, but other appellate
courts have concluded that U.S.S.G. § 1B1.13 applies only to motions for release filed by the
Director. See, e.g., United States v. McCoy, 981 F.3d 271, 281 (4th Cir. 2020); United States v.
Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020); United States v. Jones, 980 F.3d 1098, 1108-11 (6th
Cir. 2020); United States v. Brooker, 976 F.3d 228, 236 (2d Cir. 2020). Whether the guideline is
legally binding or not, it might be a useful guideline in evaluating the motion.

2
Case 9:16-cr-00011-DWM Document 268 Filed 03/16/21 Page 3 of 4

See U.S. First Resp. (Doc. 240) at 10.

Cortez’s severe obesity will increase his risk of developing severe illness if
he contracts the SARS-CoV-2 virus. Hypertension and “chronic liver disease . . .
especially cirrhosis,” may increase his risk. And “[t]he more underlying medical
conditions someone has, the greater their risk is for severe illness from COVID-
19.” See Centers for Disease Control, People with Certain Medical Conditions,
https://www.cdc.gov/coronavirus/20 1 9-ncov/need-extra-precautions/people-with-
medical-conditions.html (accessed Mar. 16, 2021) (“Liver Disease” and “People
with Multiple Underlying Conditions”).

As the Court said previously, a prisoner who has these conditions cannot
choose for himself to take the recommended protective measures. But one
important factor has changed since Cortez filed his first motion. About 10% of the
inmates at Sheridan have been fully inoculated against SARS-CoV-2. See
COVID-19 Vaccine Implementation, www.bop.gov/ coronavirus (accessed Mar.
13, 2021). Due to his health conditions, Cortez will likely have a high priority for
vaccination. See Bureau of Prisons, COVID-19 Vaccine Guidance at 6 (Mar. 11,
2021), available at www.bop.gov/resources/ health_care_mngmt.jsp (accessed
Mar. 16, 2021). Nothing is foolproof, but vaccination will give Cortez the highest

level of protection currently available. And, overall, Sheridan has done better than
Case 9:16-cr-00011-DWM Document 268 Filed 03/16/21 Page 4 of 4

many BOP facilities at controlling spread of the virus. See Interactive Map,
www.bop.gov/coronavirus (accessed Mar. 16, 2021).

Cortez shows that he has used his time in prison well, see Second Mot. Ex.
A (Doc. 254-1) at 1, 3-4, and he appears to be moving toward placement at a
prerelease center or on home confinement, see id. at 4-5. Because it may be
helpful to Cortez, see id. at 5, the Court will, considering this additional
information, recommend that he be transferred to a prerelease center or home
confinement as soon as he is eligible. See 18 U.S.C. § 3621(b). Reducing Cortez’s

sentence to time served, however, is not warranted.

Accordingly, IT IS ORDERED:

1. Cortez’s second motion for compassionate release under 18 U.S.C. §
3582(c)(1)(A) (Doc. 253) is DENIED.

2. In view of his rehabilitative efforts in prison and his family’s support, the
Court RECOMMENDS that Cortez be transferred to a prerelease center or home

confinement as soon as he is eligible.

DATED this _/ Uf say of March, 2021,

    
  

United/States District Court
